Citation Nr: 0833902	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The claims folder was subsequently transferred to the 
RO in Baltimore, Maryland.

The veteran testified at a hearing at the RO before a Member 
of the Board in July 2008.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
moderate impairment of the right knee characterized by 
recurrent subluxation or lateral instability.

2. The veteran has been shown to have arthritis of his right 
knee, with pain and limitation of flexion to 90 degrees.  

CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2007).  

2.  The criteria for a separate 10 percent evaluation for 
right knee arthritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in July 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with all 
necessary notifications to satisfy these provisions.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to the claims for higher 
initial ratings as well as the claim for an increased rating 
for left ear hearing loss, the RO, in its July 2005 letter, 
listed examples of the type of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation. To the extent that the RO did not 
otherwise comply with the Vazquez-Flores notice requirements, 
the veteran's testimony at his hearing in July 2008 as well 
as statements he made during the VA compensation examination 
in December 2007, contain discussion as to the impact of the 
worsening of his disability on his employment and daily life, 
and why ratings higher than those assigned under VA's rating 
schedule were warranted. Consequently, any error in this 
regard was "cured by actual knowledge on the part of the 
claimant." See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
July 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Service connection for patella bursitis of the right knee was 
granted by rating decision dated in July 2001, and a 10 
percent rating was assigned.  While that determination was 
not appealed, the veteran has since contended that he is 
entitled to an increased evaluation.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis below is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The veteran's right knee disorder has been evaluated pursuant 
to Diagnostic Code 5257, which contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability.  That Code section affords a 10 percent rating 
for slight impairment.  In order to be entitled to the next-
higher 20 percent rating, the evidence must demonstrate 
moderate impairment.  

In the present case, the competent evidence of record does 
not reveal moderate right knee instability for any portion of 
the rating period on appeal.  Indeed, although there was 
crepitus upon VA examination in September 2005, drawer and 
McMurray tests were negative.  Upon subsequent VA examination 
in December 2007, the veteran complained that the anterior 
lateral joint line of the right knee felt like "jelly."  
However, on objective examination there was no significant 
cruciate or collateral ligament laxity of the knees when 
checked at 30 and 90 degrees of flexion and on full 
extension.  Moreover, in the supine position, there was no 
patello-femoral compression pain and no instability.  
Furthermore, McMurray's test was negative.  No other evidence 
of record demonstrates any more than slight instability of 
the right knee.  

Based on the foregoing, there is no support for assignment of 
the next-higher 20 percent evaluation for right knee 
instability pursuant to Diagnostic Code 5257.  In reaching 
the above conclusion, the Board acknowledges that, in 
evaluating disabilities of the musculoskeletal system, 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.   Furthermore, to warrant a separate 
rating for arthritis based on X-ray findings and limited 
motion under DCs 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  

In the present case, the objective evidence demonstrates 
arthritis of the right knee.  Specifically, the September 
2005 VA examination indicated mild degenerative joint 
disease, which was confirmed by x-rays taken at that time.  
Specifically, the x-rays noted minimal joint space narrowing.  
While subsequent x-rays indicate unremarkable findings, the 
Board will resolve doubt in the veteran's favor as to the 
question of whether arthritis is shown by x-ray evidence.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level.
Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, VA examinations in September 2005 and December 2007 
fail to demonstrate right knee flexion limited to less than 
90 degrees or right knee extension limited to less than 0 
degrees.  However, the Board must consider whether the 
competent evidence establishes any additional functional 
limitation due to factors such as pain, weakness, 
incoordination or fatigability such that the veteran's 
disability picture is more nearly approximated by at least a 
noncompensable rating.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the veteran complained of pain and 
difficulty with walking and climbing at his VA examination in 
September 2005.  He stated that the pain was constant, that 
he took the medications Motrin and Naprosyn, and that he 
attended physical therapy sessions for the right knee 
disorder.  The examiner noted that the joint function of the 
right knee was additionally limited by pain after repetitive 
use.  However, there was no fatigue, weakness incoordination 
or lack of endurance.  The examiner indicated that he could 
not determine any additional limitation in degrees, without 
resort to speculation.

Upon VA examination in December 2007, the veteran stated that 
his leg and knee became uncomfortable when in the same 
position for a long period of time and that walking was 
awkward.  Driving was also awkward, going from the brake to 
the gas pedal.  It was noted that he walked stiffly across 
the room and did not bend his knees much.  When standing and 
holding the edge of the examination table, he squatted to 
about 45 to 50 degrees of flexion and did this three times, 
but was fearful of flexion any further due to pain.  Range of 
motion did not change much with repeated number of flexion 
movements of the knees.  

The veteran testified at a hearing before the undersigned in 
July 2008.  At that time, he related the difficulties he was 
having with his right knee disorder and the way the 
disability affected his ability to work and limited his 
recreation activity.  

Again, the competent evidence, as detailed in pertinent part 
above, does not establish flexion or extension limited to 
even noncompensable levels.  However, the evidence does 
indicate painful motion.  Accordingly, a separate 10 percent 
evaluation under Diagnostic Code 5003 is warranted.  For the 
reasons already discussed, an evaluation in excess of that 
amount is not warranted.  In so finding, it is noted that the 
x-ray evidence does not indicate involvement of 2 or more 
major joints or 2 or more minor joint groups such as to 
enable a 20 percent rating.

Further considering separate ratings, the Board also 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of flexion or extension to a compensable degree, and as such, 
separate evaluations for limited flexion and extension of the 
right knee is not applicable here.  Again, additional 
limitation of function was considered in arriving at this 
conclusion.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's right knee disability based on instability 
is appropriate and there is no basis for a higher rating.  
Moreover, a separate 10 percent rating for right knee 
arthritis is warranted.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 10 percent for right knee instability 
is denied.  

A separate 10 percent rating for right knee arthritis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


